Title: [January 1772]
From: Washington, George
To: 




Jany. 1st. Upon the same business this day as brought me to Alexandria yesterday. Came home in the Afternoon and found Mr. Ramsay and his daughter here.
 


2. At home all day. Mr. Montgomerie Mr. Piper and Mr. Harrison came to dinner & staid all Night.

	
   
   These gentlemen came to try to resolve the continuing problem of the annuities that Margaret Savage was supposed to receive from her husband, Dr. William Savage (see main entries for 22 Sept. 1769 and 17 April 1770). Harry Piper had replaced Thomas Montgomerie as Mrs. Savage’s legal representative in June 1771, but during the previous April her trustees, GW and Bryan Fairfax, had been obliged to settle with Montgomerie for her annuities through 1771, allowing him to receive the money on her behalf. Mr. Piper and the others were now faced with the task of forcing Montgomerie to relinquish those annuities, which he, who was also agent for Dr. Savage, had not sent her. At the same time they had to demand payment of this year’s annuity from him (GW to Margaret Savage, 5 Sept. 1771 and 20 Sept. 1772, DLC:GW). When no satisfactory settlement was reached during the next few days, GW and Fairfax directed Robert Hanson Harrison to bring suit against Dr. Savage. Before the end of the month, GW advanced £53 sterling to Mrs. Savage, who was now living apart from her husband in Dublin and was much in want of funds (GW to Margaret Savage, 27 Jan. 1772, DLC:GW).



 


3. Still at home with the above Gentlemen. In the afternoon Mr. & Miss Ramsay returnd to Alexandria and Mr. B. Fairfax came.
 


4. Went a Hunting with the above Gentlemen. Found both a Bear & Fox but got neither. Went up to Alexandria with these Gentlemen to finish the business with Montgomerie &ca. which was accordg. done.
 


5. Returnd home. Mr. Fairfax came with me. A Mr. Willis, & a Rhode Island Captn. dind here. The two latter went away afterwards.

   

   
   
   Francis Willis, Jr. (1745–1829), son of John Willis (1719–1769) of Brunswick County, apparently lived in Leesburg at this time (Willis to GW, 16 Aug. 1773 and 17 Oct. 1773, ViMtvL). He later moved to Berkeley County and eventually settled in Georgia (see “Remarks” entry for 5 Jan. 1772).



   
   The Rhode Island captain was probably John Howland, master of the sloop Nelly of Nantucket, which entered the Potomac River in late Dec. 1771 from Rhode Island with a cargo of British goods, loaf sugar, chocolate, iron and wood ware, and 2,500 pounds of cheese (P.R.O., C.O.5/1350, f. 107).



 


6. Went a Hunting in the Neck with Mr. Fairfax. Found a fox & run him into a hole near Night, without Killing him. Found Doctr. Rumney & Mr. Magowan here when we returnd.
 


7. The above Gentlemen continued here all day and Night. Mr. Fairfax & myself rid to my Mill before Dinner.
 


8th. At home all day. Mr. Fairfax and Doctr. Rumney went away after Breakfast.
 


9. Mr. Magowan left this after breakfast for Colchester. I rid to the Ferry Doeg Run & Muddy hole & found Mrs. French & Daughter here when I returnd.

	
   
   Penelope Manley French, sister of Harrison Manley and widow of Daniel French, was still residing with her only child, Elizabeth, at her late husband’s home, Rose Hill. Although Mrs. French lived at least until 1799, she never remarried and apparently remained at Rose Hill until her death (will of Daniel French, 20 May 1771, Fairfax County Wills, Book C–1, 134–36, Vi Microfilm; GW to Benjamin T. Dulany, 12 Sept. 1799, NN).



 



10. Mrs. French & Daughter went away before Dinner. I went to the Ferry Plantn. to run some lines for my fencing &ca.
 


11. Went a Hunting in the Neck. Found a fox about One Clock and killed it about 3 Oclock. Mr. Magowan returnd from Colchester to Dinner.
 


12. At home all day. Mr. Magowan went to Mr. Peakes to Dinner & returnd again at Night.
 


13. Went again to the Ferry Plantation to run some lines for my Fencing. Mr. Magowan went to Mr. T. Triplets to Dinner and returnd.
 


14. Went to Belvoir with Mrs. Washington, Miss Custis & Mr. Gowan [Magowan] dind and stayed all Night.
 


15. Dined at Belvoir this day also, and returnd with Mr. Magowan In the Evening.
 


16. Went to Run some Lines between Mr. Barry & me at the Mill—also to try some of the Lines of Mr. Jno. Wests Land.
 


17. Went into the Neck to remeasure the Creek field and lay of some Fences. Upon my return to Dinner found one Mr. Hanna here who stayd all Night.


   
   Mr. Hanna is Francis Hanna of Prince William County (DLC: Toner Collection).



 


18. Mr. Hanna went away after Breakfast as Mr. Magowan also did. I went a Hunting & killd a Fox—was joind by Mr. M. Campbell—Mr. Manley & Mr. Peake who dined here & went away afterwds.
 


19. At home all day. In the Afternoon Majr. Wagener and Mr. John Barnes with Doctr. Craik came here.


   
   John Barnes, eldest son of Abraham Barnes (d. 1777) of St. Mary’s County, Md., had recently gone bankrupt as a tobacco merchant in Port Tobacco, Md. After settling his firm’s affairs, he moved to western Maryland, where he eventually developed a prosperous plantation called Montpelier (COPELANDPamela C. Copeland and Richard K. MacMaster. The Five George Masons: Patriots and Planters of Virginia and Maryland. Charlottesville, Va., 1975., 110, 160–61).



 


20. After Breakfast the Majr. went away for Court and Messrs. Lawe. & Jno. Washington with Mrs. Polly Washington came here.


	
   
   Polly Washington is probably Miss Mary Townshend Washington (see main entry for 10 April 1770).



 


21. Mr. Barnes and Doctr. Craik went away after Breakfast. The other two Gentlemen & myself rid to my Mill and back before Dinr.
 


22. At home all day with the two Mr. Washington’s.
 


23. Went up to George Town to convey Deeds to Messrs. Montgomerie Stewart & Wilson for the Marryland Tract of Land wch. was accordingly done Mrs. Colvil being carried up in my Chariot returnd to Mr. Jno. Wests at Night.

   
   
   As arranged at previous meetings, the three merchants today gave the Colvill executors £816 13s. 7d. in bills of exchange drawn on Glasgow firms (see “Remarks” entry for 1 and 4 Jan. 1772). GW received the bills on behalf of the executors and later this year converted them to Virginia currency (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 21). Although the Merryland tract was not formally deeded to the merchants until this date, they had begun to advertise in the Maryland Gazette on 16 Jan. that they would offer it for sale to the public on 28 May “in separate Lots or all together, for Sterling or Current Money.” Merryland was eventually sold to several purchasers. However, money was still being collected from the merchants in Nov. 1790, and their obligations to the Colvill estate were not fully discharged until May 1795 (Thomas Montgomerie to GW, 17 Nov. 1790, DLC:GW; LEDGER CGeneral Ledger C, 1790–1799. Morristown National Historical Park, Morristown, N.J., 16).



 


24. Went from Mr. Wests to Alexanda. and returnd home to Dinner. In the Afternoon Mr. John Byrd and a Mr. Drew came here.


   
   Mr. John Byrd is probably John Carter Byrd (b. 1751), second son of Col. William Byrd III and his first wife, Elizabeth Hill Carter Byrd. Mr. Drew is William or Dolphin Drew, both of whom settled in the Shenandoah Valley. William was appointed clerk of the county court when Berkeley County was organized in 1772 and served in that post until 1785. Dolphin, possibly a brother, practiced as an attorney in Berkeley County from 1772 (NORRIS [1]J. E. Norris, ed. History of the Lower Shenandoah Valley. 1890. Reprint. Berryville, Va., 1972., 224, 235, 295).



 


25. These Gentlemen went away after breakfast. I contd. at home all day.
 


26. At home all day alone that is with the Family.
 


27. At home by ourselves the day being dreadfully bad.
 


28. Just such a day as the former & at home alone.
 



29. With much difficulty rid as far as the Mill the Snow being up to the breast of a Tall Horse everywhere.
 


30. At home all day it being almost impracticable to get out.
 


31. Still at home for the Causes above.
